Title: From George Washington to Timothy Pickering, 2 November 1781
From: Washington, George
To: Pickering, Timothy


                  
                     Sir
                      2 November 1781
                  
                  Pay from the British Military Chest in your Care One hundred and fifty Pounds Lawful Money to Brigadier General Knox of the Artillery, for the Use of his Department and for which he is to be held Accountable.  Given at Head Quarters this 2 November 1781.
                  
                     G. Washington
                  
               